Citation Nr: 0706491	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-30 173	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable rating for mitral valve 
prolapse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to 
October 2002.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO granted service connection 
for various disabilities, including mitral valve prolapse.  
The veteran's disagreement with the initial disability 
ratings led to this appeal.  The Board decided claims 
regarding initial ratings for diverticulitis, a right ankle 
disorder, and a lumbar spine disorder in a decision dated in 
March 2005.  At the same time, the Board remanded the claim 
of entitlement to an initial compensable rating for mitral 
valve prolapse, and that issue has now been returned to the 
Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an initial compensable rating for her 
service-connected mitral valve prolapse, which she contends 
is continuing to worsen.  Prior to the March 2005 remand, the 
veteran had been provided VA examinations in May 2002 and 
December 2003, neither of which included a laboratory 
determination of METs (metabolic equivalents) by exercise 
testing.  Neither examination report indicated that exercise 
testing could not be done medical reasons.  The VA schedule 
for ratings for the cardiovascular system and diseases of the 
heart considers the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops in disability 
evaluations, and in its March 2005 remand, the Board 
specifically requested that such an assessment be 
accomplished.  The claims file includes the report of an 
April 2005 VA cardiology examination.  In the report, the 
physician stated that the veteran would be scheduled for an 
exercise stress test, and, in an addendum to the report, the 
physician stated "ETT faxed."  This presumably means that 
the report of an exercise tolerance test was faxed to 
someone, but the Board finds no such report in the claims 
file.  The Board therefore finds that the examination report 
is inadequate for rating purposes and that the claim must be 
returned because of failure to comply with its remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) ("a remand by . . . 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.").  

In addition to the foregoing, the Board notes that in the 
April 2005 examination report, the physician stated that a 
chest X-ray would be done on the day of the examination, but 
no X-ray report dated in April 2005 is of record.  The Board 
further notes that the physician referred to a December 2004 
VA echocardiogram, which he said had been performed at the VA 
hospital in Dallas, Texas.  Because it is now 2007, and the 
most recent examination was completed in April 2005 with 
consideration of echocardiogram results from December 2004, 
the Board will request that the veteran be provided an 
additional VA cardiology examination including chest X-ray, 
echocardiogram, and exercise testing.  The exercise testing 
is to be done for determination of the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops.  
The Board notes that if exercise testing cannot be done for 
medical reasons, the examiner should be requested to provide 
an estimate of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  See 38 C.F.R. § 4.104, Note 2.  

In March 2006, while the case was in remand status, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran has been provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for a higher rating, but she was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  The AMC should provide proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish an effective date.  

Accordingly, the case is remanded for the following action:  
        
1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Make an explicit request to the veteran 
that she submit to VA any evidence in her 
possession that pertains to her claim of 
entitlement to an initial compensable 
rating for her service-connected mitral 
valve prolapse.  

2.  Request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA and non-VA from which she 
has received treatment or evaluation for 
her service-connected mitral valve 
prolapse at any time from November 2002 
to the present.  With any necessary 
release authorization, obtain and 
associate with the claims file any 
records identified by the veteran.  

In any event, obtain and associate with 
the claims file the report of an 
echocardiogram conducted in December 2004 
at the VA hospital in Dallas, Texas.  
Also, obtain and associate with the 
claims file the report of any exercise 
stress test of the veteran performed in 
conjunction with the April 2005 VA 
examination.  

3.  Then, arrange for a VA cardiology 
examination of the veteran to evaluate 
the extent and severity of her service-
connected mitral valve prolapse.  In 
addition to clinical examination, the 
veteran should be provided a chest X-ray, 
electrocardiogram, and echocardiogram 
with a determination as to whether there 
is evidence of cardiac hypertrophy or 
dilation.  An exercise test should be 
provided to determine the level of METs 
(metabolic equivalents) at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops.  If exercise testing cannot be 
done for medical reasons, the medical 
examiner should provide an estimate of 
the level of activity (expressed in METs 
and supported by specific examples) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  The examiner 
should also state whether continuous 
medication is required related to the 
veteran's service-connected mitral valve 
prolapse.  

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the examination 
report.  

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to an 
initial compensable rating for mitral 
valve prolapse.  If the claim remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
veteran and her representative the 
opportunity to respond.  

Thereafter, the claim should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


